IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00275-CR

RICHARD DON MOORE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2007-1190-C2


                                       ORDER


      Appellant Richard Moore’s appointed appellate attorney filed “Court-Appointed

Counsel’s Motion to Withdraw or (Alternatively) Appellant’s Motion to Withdraw

Waiver of Appeal.” In our February 7, 2013 order, we dismissed counsel’s motion to

withdraw. Regarding the issue of withdrawal of Moore’s waiver of appeal, Moore’s

motion requested that this appeal be abated and that the case be remanded to the trial

court “with a directive” that Moore “be given an opportunity, in open court, to decide

whether he still wishes to waive appeal.”
         We do not have authority to allow Moore to withdraw his waiver of appeal, to

grant Moore permission to appeal, or to enter or amend a certification of Moore’s right

of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). The trial court has that authority. See id.

We therefore abated the appeal and remanded this case to the trial court for a hearing

pertaining to Moore’s waiver of his right of appeal. The hearing occurred, and we have

received supplemental clerk’s and reporter’s records.

         At the hearing, Moore’s attorney indicated that Moore no longer wished to waive

his right of appeal and as a basis argued that the bill of costs had not been prepared at

the time of the judgment and waiver and Moore, who was indigent and had a court-

appointed trial attorney, was not aware that attorney’s fees would be assessed as court

costs.    The trial court thereafter entered a judgment nunc pro tunc correcting the

judgment by removing the attorney’s fees from the court costs.

         Moore did not file a motion to withdraw his waiver in the trial court, nor did the

trial court allow Moore to withdraw his waiver. Moore did informally suggest the

entry of an amended certification giving Moore permission to appeal, but the trial court

did not enter a new or amended certification, incorrectly believing that we would

decide any issues on Moore’s waiver of appeal.

         We will abate this appeal again and remand the case to the trial court with

instructions for the trial court to hold any necessary hearings and to rule on any request

by Moore to withdraw his waiver of appeal or to grant him permission to appeal.

         The trial court shall conduct the hearing within twenty-eight (28) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

Moore v. State                                                                       Page 2
records within forty-two (42) days after the date of this order.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to abate granted
Order issued and filed May 2, 2013
Do not publish




Moore v. State                                                     Page 3